United States Court of Appeals
                                                                    Fifth Circuit
                                                                 F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                                                                December 29, 2005

                          FOR THE FIFTH CIRCUIT              Charles R. Fulbruge III
                          _____________________                      Clerk

                               No. 04-61062
                             Summary Calendar
                          _____________________

LEONOR ESTELA PALACIOS-UMANA,

                                                              Petitioner,

                                 versus

ALBERTO R. GONZALES, U. S. ATTORNEY GENERAL,

                                                      Respondent.
_________________________________________________________________

              Petition for Review of an Order of the
                   Board of Immigration Appeals
                          No. A72 205 863
_________________________________________________________________

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:1

     Leonor Estela Palacios-Umana (Palacios) brings this petition

for review contending that the Board of Immigration Appeals (BIA)

wrongfully     refused   to   reopen   her   deportation    proceedings.

Specifically, she contends that she was given insufficient notice

of her deportation hearing and that her deportation proceedings

should be reopened.2     Reviewing the record for abuse of discretion,

     1
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     2
       Although not cited by her, Palacios appears to be making a
claim under 8 U.S.C. § 1252b(c)(3)(A) (1994), which allows for the
rescission of in absentia orders upon a motion showing “that the
alien did not receive notice” of the time and place of the
I.N.S. v. Doherty, 502 U.S. 314, 324 (1992), we deny the petition

for review for the following reasons:

      1.       Palacios is a citizen and native of El Salvador who

entered the United States without inspection on July 1, 1995.           That

same day Palacios was stopped at an INS checkpoint near Laredo,

Texas.      After initially presenting false identification, Palacios

revealed her identity.        As a result, the Laredo Border Patrol

personally served Palacios with an Order to Show Cause (OSC)

charging her with deportability as an alien who entered the United

States without inspection.

      2.      The OSC, which was provided to Palacios in both English

and       Spanish,   gave   Palacios       notice   of   her   rights   and

responsibilities, including notice of a hearing; the requirement

that Palacios provide an address and/or contact information; and

the consequences resulting from failure to personally appear at the

hearing.3      Additionally, the OSC stated that notice of future

proceedings would be sent to the address provided by the alien.



deportation proceedings.
      3
       Specifically, the OSC provided 1) that there would be a
hearing before an immigration judge no sooner than 14 days after
service of the OSC; 2) that Palacios must be present at the
hearing; 3) that failure to appear would result in an in absentia
deportation order; 4) that Palacios was required by law to provide
“immediately in writing an address (and telephone number, if any)
where” she could be reached; 5) that any change of address must be
given to the court; 6) that all notices of hearings would be mailed
to the address provided; and 7) the location, address, and contact
information of the San Antonio immigration court, along with the
explanation that this would be the court handling her claim.

                                       2
Palacios refused to provide any address or contact information.

       3.         The Laredo Border Patrol additionally provided Palacios

with a change of address form to inform the San Antonio immigration

court of any new or changed contact information.                  Palacios never

used       this   form    or   submitted   any    contact    information    to   the

appropriate authorities.

       4.         The    applicable   notice     requirements    of   8   U.S.C.   §

1252b(c)(2) state that “no written notice shall be required . . .

if the alien has failed to provide the address required.”                  Thus we

find the OSC personally served on Palacios notified her of her duty

to provide an address under 8 U.S.C. § 1252b(a)(1)(F)(i).4                 Because

Palacios failed to provide the address required, she falls within

8 U.S.C. § 1252b(c)(2), and no written notice of the November 2,

1995 deportation hearing was required.5                     Thus the BIA did not

abuse its discretion in affirming the denial of Palacios’s motion

to reopen.         The petition for review is therefore

                                                                           DENIED.




       4
       Palacios additionally contends that the OSC served upon her
was insufficient because it failed to meet the statutory
requirements of a Notice to Appear.      This argument is without
merit. A Notice to Appear is a charging document in a removal
proceeding and is governed by differing statutory requirements from
the OSC involved in this deportation proceeding. Thus the OSC’s
compliance with the requirements of a Notice to Appear are
irrelevant.
       5
       We note that although 8 U.S.C. § 1252b has been since
repealed, the language of the repealing act makes clear that the
requirements of 8 U.S.C. § 1252b are applicable in this proceeding.

                                           3